

 
 

--------------------------------------------------------------------------------

 



REGISTRATION RIGHTS AGREEMENT


This REGISTRATION RIGHTS AGREEMENT (the "Agreement") is entered into as of
September 30, 2009, by and among Ecology Coatings, Inc., a Nevada corporation
(the "Company"), and, Stromback Acquisition Corporation, an Illinois corporation
(the “Holder”).


WHEREAS, the Company entered into that certain Securities Purchase Agreement
with Holder on September 30, 2009 (the “Securities Purchase Agreement”);


WHEREAS, in connection therewith, the Company issued to the Holder certain
shares of its Convertible Preferred Stock convertible into shares of its
restricted Common Stock (the "Restricted Stock");


WHEREAS, in connection therewith, the Company issued to the Holder warrants to
purchase shares of its restricted Common Stock (the “Warrant Stock”);


WHEREAS, in order to induce the Holder to approve the Securities Purchase
Agreement, the Company has entered into this Agreement to register the
Restricted Stock and Warrant Stock of the Holder in accordance with the
provisions of this Agreement; and


WHEREAS, the Restricted Stock and Warrant Stock is collectively referred to in
this Agreement as the "Registrable Securities."


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, the parties hereto agree as follows:


I.  
PIGGYBACK REGISTRATION.



a. Right To Piggyback. During the period beginning on the effective date of the
Securities Purchase Agreement through the fifth (5th) anniversary thereof,
whenever the Company proposes to register any of its securities under the Act
(other than a registration on Form S-4 or S-8 or any similar successor form) and
the registration form to be used may be used for the registration of the Shares
(a "Piggyback Registration"), the Company will give prompt written notice to the
Holder of its intention to effect such a registration and will include in such
registration all Registrable Securities with respect to which the Company has
received written requests for inclusion therein within twenty (20) days after
the Holder’s receipt of the Company’s notice; provided, that (i) if, at any time
after giving written notice of its intention to register any securities but
prior to the effective date of the registration statement filed in connection
with such registration, the Company shall determine for any reason to terminate,
withdraw or reduce the number of shares to be included in such registration, the
Company shall give written notice of such determination to the Holder and the
Company shall not be relieved of its Piggyback Registration obligation to
register such Registrable Securities pursuant to this Section 1 and (ii) if such
registration involves an underwritten offering, the Holder must sell its
Registrable Securities to the underwriters of such offering on the same terms
and conditions as apply to the Company or other Holder of Registrable Securities
for whose account securities are to be sold, as the case may be. If a
registration requested pursuant to this Section involves an underwritten public
offering, the Holder may elect in writing, not later than three (3) days prior
to the effectiveness of the registration statement filed in connection with such
registration, not to sell the Registrable Securities in connection with such
registration. Any Registrable Securities excluded or withdrawn from such
underwriting shall be withdrawn from such registration. The Company will keep
the registration statement filed under this Agreement continuously effective for
one (1) year following the effective date of the registration. The terms
"register," "registered" and "registration" refer to a registration effected by
preparing and filing a registration statement in compliance with the Act, and
the declaration or ordering of the effectiveness of such registration statement.


b. Piggyback Expenses. The Registration Expenses (as defined in Section 2) of
the Piggyback Registrations and all Registration Expenses incurred in connection
with any registration, qualification or compliance pursuant to this Agreement
shall be paid by the Company.


c. Priority in Piggyback Registrations. If (i) a Piggyback Registration pursuant
to this Section 1 involves an underwritten offering of the securities so being
registered, whether or not for sale for the account of the Company, to be
distributed (on a firm commitment basis) by or through one or more underwriters
of recognized standing under underwriting terms appropriate for such a
transaction and (ii) the managing underwriter of such underwritten offering
informs the Company and the Holder of the Registrable Securities requesting such
registration by letter of opinion that the number of securities requested to be
included in such registration exceeds the number which can be supported by
market factors, the Company will include in such registration securities in the
following order of priority:


i.  
first, all the securities the Company proposes to sell for its own account; and



ii.  
second, to the extent that the number of securities which the Company proposes
to include is less than the number of securities which the Company has been
advised can be supported by market factors in such offering, the number of such
Registrable Securities requested to be included in such Piggyback Registration
by the Holder as well as other substantially similar securities of the Company
prorata as a group.



d.  
Company Obligations. In the case of each registration, qualification or
compliance effected by the Company pursuant to this Agreement, the Company will
keep the Holder advised in writing as to the initiation of each registration,
qualification and compliance and as to the completion thereof. At its expense,
the Company will furnish such number of prospectuses and other documents
incident thereto as the Holder from time to time may reasonably request.



II.  
REGISTRATION EXPENSES.



a. All expenses incident to the Company’s performance of or compliance with this
Agreement, including, without limitation, all registration, qualification and
filing fees, fees and expenses of compliance with securities or blue sky laws,
printing expenses, escrow fees, messenger and delivery expenses, and fees and
disbursements of counsel for the Company and all independent certified public
accountants, underwriters (excluding discounts and commissions) and other
Persons, as defined in Section 2(2) of the Act (a "Person"), retained by the
Company (all such expenses being herein called "Registration Expenses"), will be
borne as provided in this Agreement, except that the Company will, in any event,
pay its internal expenses (including, without limitation, all salaries and
expenses of its officers and employees performing legal or accounting duties),
the expense of any annual audit or quarterly review, the expense of any
liability insurance and the expenses and fees for listing the securities to be
registered on each securities exchange or quotation system on which similar
securities issued by the Company are then listed or quoted.


b. The Company will bear the Registration Expenses allocable to the registration
of the Registrable Securities. If the Holder chooses to be represented by
separate counsel in connection with the registration of the Registrable
Securities, then the Holder will bear the cost of such separate legal counsel.


III.  
INDEMNIFICATION.



a. The Company agrees to indemnify, to the extent permitted by law, the Holder
and the Holder’s legal counsel and accountants, and each person controlling the
Holder within the meaning of the Act, with respect to which registration,
qualification or compliance has been effected pursuant to this Agreement,
against all losses, claims, damages, liabilities and expenses (or actions in
respect thereof), including any of the foregoing incurred in settlement of
litigation, commenced or threatened, arising out of or based on any untrue
statement or alleged untrue statement of a material fact contained in any
registration statement, prospectus, offering circular, preliminary prospectus or
other document, or any amendment thereof or supplement thereto, incident to any
such registration, qualification or compliance, or based on any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances in
which they were made, not misleading, or any violation by the Company of any
rule or regulation promulgated under the Act or any state securities laws
applicable to the Company and relating to action or inaction required of the
Company in connection with any such registration, qualification or compliance,
and will reimburse the Holder and the Holder’s legal counsel and accountants,
and each person controlling such Holder within the meaning of the Act, for any
legal and any other expenses reasonably incurred in connection with
investigation, preparing or defending any such claim, loss, damage, action or
liability, except insofar as the same arises out of or is based on any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by an
instrument duly executed by the Holder and stated to be specifically for use
therein or by the Holder’s failure to deliver a copy of the registration
statement or prospectus or any amendments or supplements thereto at or prior to
the written confirmation of the sale of such securities to such person in any
case where such delivery of the prospectus or registration statement (as amended
or supplemented) is required by the Act after the Company has furnished the
Holder with a sufficient number of copies of the same. In connection with an
underwritten offering, the Company will indemnify such underwriters, their
officers and directors and each Person who controls such underwriters (within
the meaning of the Act) to the same extent as provided above with respect to the
indemnification of the Holder above.


b. In connection with any registration statement in which the Holder is
participating, the Holder will furnish to the Company in writing such
information and affidavits as the Company reasonably requests for use in
connection with any such registration statement or prospectus and, to the extent
permitted by law, will indemnify the Company, its directors and officers, its
legal counsel and independent accountants, and each Person who controls the
Company (within the meaning of the Act) with respect to which registration,
qualification or compliance has been effected pursuant to this Agreement,
against all losses, claims, damages, liabilities and expenses (or actions in
respect thereof), including any of the foregoing incurred in settlement of
litigation, commenced or threatened, arising out of or based on any untrue
statement or alleged untrue statement of a material fact contained in any
registration statement, prospectus, offering circular, preliminary prospectus or
other document, or any amendment thereof or supplement thereto, incident to any
such registration, qualification or compliance, or based on any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances in
which they were made, not misleading, and will reimburse the Company, its
directors and officers and controlling Persons, for any legal and any other
expenses reasonably incurred in connection with investigation, preparing or
defending any such claim, loss, damage, action or liability, except insofar as
the same arises out of or is based on any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with written information furnished to the Company by an instrument duly executed
by the Holder and stated to be specifically for use therein.


c. Any Person entitled to indemnification hereunder will (i) give prompt written
notice to the indemnifying party after such indemnified party has actual
knowledge of any claims as to which indemnity may be sought and (ii) unless in
such indemnified party’s reasonable judgment and based on advice of its legal
counsel, a conflict of interest between such indemnified and indemnifying
parties may exist with respect to such claim, shall permit such indemnifying
party to assume the defense of such claim or litigation with counsel reasonably
satisfactory to the indemnified party and the indemnified party may participate
in such defense at such party’s own expense, and provided further that the
failure of any indemnified party to give notice as provided herein shall not
relive the indemnifying party of its obligations under this Agreement, except to
the extent, but only to the extent, that the indemnifying party’s ability to
defend against such claim or litigation is impaired as a result of such failure
to give notice. If such defense is assumed, the indemnifying party will not be
subject to any liability for any settlement or entry of any judgment made or
consented to by the indemnified party without its consent (but such consent will
not be unreasonably withheld) and which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release of all liability in respect to such claim or litigation. An
indemnifying party who is not entitled to, or elects not to, assume the defense
of a claim will not be obligated to pay the fees and expenses of more than one
counsel for all parties indemnified by such indemnifying party with respect to
such claim, unless in such indemnified party’s reasonable judgment and based on
advice of its legal counsel, a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim.


d. The indemnification provided for under this Agreement will remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling Person of such
indemnified party and will survive the transfer and registration of securities.
The Company also agrees to make such provisions as are reasonably requested by
any indemnified party for contribution to such party in the event the Company’s
indemnification is unavailable for any reason.


IV. RULE 144 AND 144A. In order to permit the Holder to sell the Registrable
Securities, if they so desire, pursuant to Rule 144 or Rule 144A promulgated by
the Securities and Exchange Commission (the "SEC") (or any successors to such
rules), the Company will use best efforts to comply with all rules and
regulations of the SEC applicable in connection with the use of each of Rule 144
and Rule 144A (or any successors thereto), including the timely filing of all
reports with the SEC and the provision of any information regarding the Company
in order to enable the Holder, if they so elect, to utilize Rule 144 or Rule
144A, and the Company will cause any restrictive legends to be removed and any
transfer restrictions to be rescinded with respect to any sale of the
Registrable Securities that is exempt from registration under the Act pursuant
to Rule 144 or Rule 144A. Upon the request of a Holder, the Company will deliver
to such Holder a written statement verifying that it has complied with such
requirements.


V. TRANSFER OF REGISTRATION RIGHTS. The Holder may transfer the right to
register the Shares under this Agreement to any ancestor, descendant or any
custodian or trustee for his or her own account to whom the Holder has
transferred any of the Shares, including, but not limited to, any transfer by
the Holder to any of the foregoing parties or other entities for estate planning
purposes.


VI. LISTING OF SECURITIES TO BE REGISTERED. In connection with any registration
hereunder, the Company will use its best efforts to list all Registrable
Securities covered by such registration statement on any securities exchange or
quotation system on which any of the securities of the same class as the
Registrable Securities are then listed or quoted.


VII. REPRESENTATIONS AND WARRANTIES OF COMPANY. The Company makes the following
representations and warranties in connection with the this Agreement:


a. The Company is a corporation duly organized and existing in good standing
under the laws of the State of Nevada. The Company has full corporate power and
authority to carry on its business as now conducted and to own or lease and
operate the properties and assets now owned or leased and operated by it. The
Company is duly qualified to transact business in the State of Nevada and all
states and jurisdictions in which the business or ownership of its property
makes it necessary to so qualify, except for jurisdictions in which the nature
of the property owned or business conducted, when considered in relation to the
absence of serious penalties, renders qualification as a foreign corporation
unnecessary as a practical matter.


b. The transactions contemplated by this Agreement have been duly approved by
the Board of Directors of the Company.


c. The Agreement is valid and binding upon the Company and neither the execution
nor delivery of the Agreement by the Company nor the performance by the Company
of any of its covenants or obligations under the Agreement will constitute a
default under any contract, agreement or obligation to which the Company is
bound. The Agreement is enforceable against the Company in accordance with their
respective terms, subject to bankruptcy, reorganization, insolvency, fraudulent
conveyance, moratorium, receivership or similar laws relating to or affecting
creditors’ rights generally. The party executing the Agreement on behalf of the
Company has full power and authority to do so and to bind the Company under the
Agreement.


d. The Restricted Shares and Warrant Shares, when issued, shall be duly
authorized, validly issued, fully paid and non-assessable.


e. The Company has no obligations to pay any fees, commissions or other
compensation in connection with the transactions contemplated in the Agreement.


VIII.  
MISCELLANEOUS.



a. Cessation of Status as Registrable Securities. As to any particular
Registrable Securities, such securities will cease to be Registrable Securities
when they have (i) been effectively registered under the Act and disposed of in
accordance with the registration statement covering them, (ii) become eligible
for sale pursuant to, and have actually been sold to the public in compliance
with, Rule 144(k) (or any similar provision then in force) under the Act, or
(iii) been otherwise transferred and new certificates for them not bearing any
restrictive legends have been delivered by the Company.


b. No Inconsistent Agreements. The Company will not hereafter enter into, or
permit to exist, any agreement with respect to its securities which is
inconsistent with the rights granted to the Holder in this Agreement, without
its prior unanimous written consent.


IX. Remedies. The Holder, having rights under any provision of this Agreement,
will be entitled to enforce such rights specifically, to recover damages caused
by reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law.


X. Amendments and Waivers. Except as otherwise provided herein, the provisions
of this Agreement may be amended and the Company may take any action herein
prohibited or omit to perform any act herein required to be performed by it,
only if the Company has obtained the written consent of all of the Holder.


XI. Successors and Assigns. All covenants and agreements in this Agreement by or
on behalf of any of the parties hereto will bind and inure to the benefit of the
respective successors and assigns of the parties hereto whether so expressed or
not.


XII. Governing Law and Jurisdiction. This Agreement shall be governed and
construed in accordance with the laws of the State of Michigan[Michigan in
Securities Purchase Agreement]. Each party to this Agreement hereby irrevocably
agrees that any legal action or proceeding arising out of or relating to this
Agreement or any agreements or transactions contemplated hereby may be brought
in the courts of the State of Michigan or of the United States of America for
the Eastern District of Michigan and hereby expressly submits to the personal
jurisdiction and venue of such courts for the purposes thereof and expressly
waives any claim of improper venue and any claim that such courts are an
inconvenient forum. Each party hereby irrevocably consents to the service of
process of any of the aforementioned courts in any such suit, action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to the address set forth in Section 9.10 "Notices," such
service to become effective ten (10) days after such mailing.


XIII. Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof.


XIV. Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to the Holder, upon any breach or default of the Company under
this Agreement, shall impair any such right, power or remedy of the Holder nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereunder
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of the
Holder of any breach or default under this Agreement or any waiver on the part
of the Holder of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement, or by law or otherwise
afforded to the Holder, shall be cumulative and not alternative.


XV. Counterparts. This Agreement may be executed in any number of counterparts
each of which shall be enforceable against the parties actually executing such
counterparts and all of which together shall constitute one instrument. Any
telecopied signature of a party on this Agreement shall be deemed an original
signature of such party for all purposes.


XVI. Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid or otherwise, delivered by hand or by messenger, or by
facsimile, addressed (i) if to the Holder, to such address as the Holder shall
have furnished to the Company in writing, or (ii) if to the Company, to its
principal executive offices and addressed to the attention of the Chief
Executive Officer, or to such other address as the Company shall have furnished
to the Holder in writing. Each such notice or other communication for all
purposes for this Agreement shall be treated as effective, or having been given
when delivered, if delivered personally or by facsimile, or, if sent by mail, at
the earlier of its receipt or seventy-two (72) hours after the same has been
deposited in a regularly maintained receptacle for the deposit of the United
States mail, addressed and mailed as aforesaid.


IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.


ECOLOGY COATINGS, INC.




/s/ Robert G. Crockett
By:  Robert G. Crockett
Its:  CEO


STROMBACK ACQUISITION CORPORATION




/s/ Richard Stromback
By:  Richard Stromback
Its:  President



 
 

--------------------------------------------------------------------------------

 
